DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, Species A in the reply filed 08/02/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a). Claims 1-21 are pending, with claims 10 and 16-19 withdrawn for being drawn to a non-elected invention and/or species.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 4, 8, 14, 20, 21 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 and claims dependent thereon, the limitation "determining the confidence level comprises determining a percentage of time in which the peak-to-average ratio of the determined high response range gates is within a predetermined range of values" is indefinite. Specifically, it is unclear to what "the percentage of time" refers. A percentage by definition designates a proportion or share in relation to a whole. It is unclear what the "whole" is in the above-noted limitation. Additionally, it is unclear how (if at all) time, or a percentage thereof, relates the first set of radar data, the first set of range gate measurements, etc. For example, does the "whole" time window (of which a percentage is determined) correspond to the interval in which the first set of radar data is produced? 
Regarding claim 4 and claims dependent thereon, the limitation "stitching together data from the neighboring range gates along with the high response range gates to form a set of modified range gate data when the confidence level is less than a first threshold" is indefinite. It is unclear to what stitching data refers. To the best of the examiner's understanding, data in a shorter time windows may be "stitched" to form longer lengths of vital signal data for analysis (e.g., ¶ [0063] of specification as filed). However, there is no mention of comparable windows in the claim, and it is unclear how short and long windows would correspond to the features that are recited in the claims. Additionally, Applicant's Figure 7A (e.g., decision box 710) appears to suggest data from i.e., the range value is consistent), which appears to contradict the limitations of claim 4. 
Regarding claim 8 and claims dependent thereon, the limitation "when a first condition is met" is indefinite. As the claim does not place any limits on the condition, what the condition relates to, etc., the claim is unclear. Some condition is always being met, such that it is unclear, for example, in what instances the determining the neighboring range gates and stitching together the data from the neighboring range gates would not be performed. 
Regarding claim 14 and claims dependent thereon, the limitation "corresponding a manner in which the millimeter-wave radar sensor is coupled to a biological target a manner in which the millimeter-wave radar sensor is coupled to a biological target" is indefinite, as it is unclear what "manner" refers, how the device is coupled to the user, or where it is coupled. Specifically, it is unclear if different method/means of coupling to a user (straps, smartphone, etc.) require different correction filters, or if only different locations on the body require different correction filters. To the best of the examiner's understanding the above-noted limitations refers to the location of the user to which the sensor is coupled (e.g., ¶ [0084]). Additionally, it is unclear if coupling refers to a physical attachment to the user, as in a strap, or encompasses any coupling between the sensor and user, such as transfer of electrical energy from a remote sensor to a user that is reflected back. 
Regarding claim 20 and claims dependent thereon, for at least the reasons discussed with respect to claim 14 above, the limitation "correct for a manner in which the millimeter-wave radar sensor is coupled to a biological target" of claim 20 is similarly indefinite. 
Regarding claim 21 and claims dependent thereon, there is insufficient antecedent basis for the limitation "The system of claim 19," as claim 19 is directed to a method, and has additionally been withdrawn from consideration for being drawn to a non-elected invention and/or species. For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281015 A1 (Tupin '015) in view of US 2010/0241009 A1 (Petkie).
Regarding claim 1, Tupin '015 teaches/suggests a method of measuring vital signals using a radar sensor system, the method comprising: 
performing a first set of radar measurements using a radar sensor to produce a first set of radar data (Fig. 9, collect radar data);
determining a first set of range gate measurements from the first set of radar data (¶ [0065] resultant data matrix having the dimensions of range bins (rows) x time samples (columns), where each row of range bins corresponds to a single scan across the entire anatomical region of interest);
determining high response range gates from the first set of range gate measurements (¶ [0067] determine which range bins (depths) have the strongest cardiac returns and should be used for further processing); and 
extracting vital signal information from the high response range gates (¶ [0068] pulse strength computation).
Tupin '015 does not expressly teach the radar sensor is a millimeter-wave radar sensor. 
Petkie teaches/suggests a method comprising performing a first set of radar measurements using a millimeter-wave radar sensor to produce a first set of radar data and extracting vital signal information from the radar data (¶¶ [0005]-[0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tupin '015 with the radar sensor comprising a milli-meter-wave radar sensor as taught/suggested by Petkie in order to utilize a sensor more sensitive to small displacements, capable of penetrating through materials such as clothing, etc. (Petkie, ¶ [0019]) and/or as a simple substitution of one known radar sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tupin '015 in view of Petkie as applied to claim(s) 1 above, and further in view of US 2017/0181409 A1 (Tupin '409).
Regarding claim 2, Tupin '015 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the method further comprises determining a confidence level corresponding to the extracted vital signal information.
Tupin '409 teaches/suggests a method using a radar sensor system, the method comprising determining a confidence level corresponding to extracted vital signal information (e.g., ¶ [0081] confidence factors for the displayed data, such as numerical values for heart and/or lung rates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Tupin '015 to further comprise determining a confidence level corresponding to the extracted vital signal information as taught and/or suggested by Tupin '409 in order to enable indicating to a user the level of reliability of the extracting vital sign information. 

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tupin '015 in view of Petkie as applied to claim(s) 1 above, and further in view of US 2017/0065184 A1 (Barak).
Regarding claim 11, Tupin '015 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises applying a correction filter to the determined high response range gates in slow-time to produce corrected range gate data; and applying a vital signal filter to the corrected range gate data to determine the extracted vital signal information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Tupin '015 to further comprise applying a correction filter to the determined high response range gates in slow-time to produce corrected range gate data and applying a vital signal filter to the corrected range gate data to determine the extracted vital signal information as taught/suggested by Barak in order to increase the accuracy of the extracted vital sign information by correcting for a manner in which the radar sensor is coupled to a biological target (Barak, ¶ [0053], ¶ [0088], etc.).
Regarding claims 12 and 13, Tupin '015 as modified teaches/suggests the limitations of claim 11, as discussed above, and further teaches/suggests determining the correction filter (e.g., Barak, ¶ [0088] dynamically setting coefficients during a calibration phase), but does not expressly teach determining the correction filter comprises correlating the high response range gates with stored reference signals, and selecting the correction filter based on the correlating, wherein the correction filter is based on a maximum correlation. However, Barak discloses other filter selected may be based on correlating the range gates with stored reference signals, and selecting the filter based on the correlating, wherein the correlation filter is determined based on a maximum correlation (e.g., ¶ [0099]). It would have been obvious to further modify the method of Tupin '015 
Regarding claim 14, Tupin '015 as modified teaches/suggests the limitations of claim 11, and further teaches/suggests the vital signal information comprises a heartbeat measurement (Tupin '015, ¶ [0068] pulse strength; Barak, ¶ [0099] heart rate; etc.), but does not expressly teach selecting the correction filter comprises selecting one of a first correction filter or a second correction filter corresponding a manner in which the millimeter-wave radar sensor is coupled to a biological target. However, Barak teaches/suggests this limitation. Specifically, Barak discloses the correction filter may be calibrated, and coefficients determined, for different artery depths (e.g., ¶ [0088]), such that it would have been obvious to further modify the method of Tupin '015 with selecting the correction filter comprising selecting one of a first correction filter or a second correction filter corresponding a manner in which the millimeter-wave radar sensor is coupled to a biological target in order to enable an appropriate correction filter to be selected/utilized for the specific artery depth of a given subject (Barak, ¶ [0088]).

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Tupin '015 in view of Petkie.
Regarding claims 20 and 21, Barak teaches and/or suggests a radar sensor-based vital signal measurement system comprising: 

instruct the radar sensor to perform a first set of radar measurements using a radar sensor to produce a first set of radar data (Fig. 1001, RADAR output 1005);
determine a first set of range gate measurements from the first set of radar data (¶ [0084] where FFT function processor 1007, followed by window function circuitry 1006, splits the superposition of target information in output 1005 according to its relative frequency, hence its distance, into a multiplicity of bins); 
identify range gates corresponding to location of an artery from the first set of range gate measurements (¶ [0086] bin 1 of the FFT represents the dilatation of the artery); 
apply a correction filter to the identified range gates in slow-time to produce corrected range gate data, the correction filter configured to correct for a manner in which the radar sensor is coupled to a biological target (¶ [0053] compensating against relative antenna-limb movements and/or ¶ [0088] polynomial coefficients accounting for different artery depths); and 
apply a vital signal filter to the corrected range gate data to determine extracted vital signal information of the biological target, wherein the extracted vital signal information comprises a heartbeat (¶ [0099] where heart-rate can be estimated using a correlation with a set of predefined wave shapes, each having a slightly different repetition rate).
Barak does not teach the processor is configured to determine high response range gates from the first set of range gate measurements, or expressly teach the manner in which the bin of interest (i.e., bin 1) is identified. 
Tupin '015 teaches and/or suggests a method comprising performing a first set of radar measurements using a radar sensor to produce a first set of radar data (Fig. 9, collect radar data); determining a first set of range gate measurements from the first set of radar data (¶ [0065] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak with the processor being configured to determine high response range gates from the first set of range gate measurements as taught and/or suggested by Tupin '015 in order to identify range gates/bins with the strongest cardiac returns that should be used for further processing (Tupin '015, ¶ [0067]). 
Barak as modified does not expressly teach the radar sensor is a millimeter-wave radar sensor. 
Petkie teaches/suggests a method comprising performing a first set of radar measurements using a millimeter-wave radar sensor to produce a first set of radar data and extracting vital signal information from the radar data (¶¶ [0005]-[0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Barak with the radar sensor comprising a milli-meter-wave radar sensor as taught and/or suggested by Petkie in order to utilize a sensor more sensitive to small displacements, capable of penetrating through materials such as clothing, etc. (Petkie, ¶ [0019]) and/or as a simple substitution of one known radar sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791